[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER ON MOTION FOR JUDGMENT (#106)
The Motion for Judgment is denied as the statement of debt dated February 20, 1998 attached to both the complaint and amended complaint shows no balance of debt outstanding.
The affidavit of debt shows an amount which does not correspond CT Page 887 to the debt amount claimed in both complaints. Nor has the affidavit of debt any one of the attachments referred to in the affidavit as support that there is in fact money owed by the defendant.
Hennessey, J.